Title: To Thomas Jefferson from C. W. F. Dumas, 5 June 1787
From: Dumas, Charles William Frederick
To: Jefferson, Thomas


The Hague, 5 June 1787. Short’s last letter causes him to hope that TJ has returned to Paris in good health and particularly that he has recovered “la libre usage d’une main si bien faisante et si utile à la patrie et à l’humanité.” In Holland everyone lives in readiness, and in anxiety too, for a civil war. The crisis is to come this month: “Il est question de tout sauver ou de tout perdre.” Has two other dispatches to send to Congress, one from Sweden, the other for the Department of War. Will send them by the two next regular posts, and would be obliged to hear from TJ or Short whether these two and the present arrive safely.
